Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 7-12, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schickel (US 2019/0394443)
	
Claim 1
The same teachings and rationales in claim 11 are applicable to claim 1 as the system of claim 11 would be capable of performing the method steps.

Claim 7
The cited prior art further makes obvious wherein removing one or more vertices from the mesh that do not satisfy the contribution threshold comprises: identifying a pair of vertices that belong to the same triangle; determining an effect on the mesh if the pair of vertices are merged; and determining that the effect on the mesh is less than the contribution threshold .
Claim 8
The cited prior art further makes obvious wherein determining the effect on the mesh when the pair of vertices are merged comprises determining a change in angle between all neighboring triangles before and after the pair of vertices are merged (Schickel, ¶ 77: “As an optional step, the method includes extracting S104 the background from the data using the Z value of each vertex as was described above, and as a further optional step, correcting S106 an edge region of the object by filtering out depth distances that exceed a predetermined threshold value, as was described above. According to embodiments, the correction of the edge region may include anti-aliasing and avoiding spikes containing the large depth values having a steep slope.”)
Claim 9
The cited prior art further makes obvious comprising removing one or more triangles from the mesh before removing the one or more vertices by removing one or more triangles that form a submesh in the mesh (e.g. triangles representing background; ¶ 70: “In order to remove the background, the background is first extracted from each individual point cloud, i.e. the vertices that are recognized as being assigned to the background are deleted from the multitude of vertices existing for a single image (=single point cloud). According to embodiments, the Z value of each individual vertex is compared to a corridor distance (threshold value distance) of the standing area of the person to be represented, and distances indicating that a vertex is further away or closer than the corridor distance are recognized as the background vertex and are omitted, i.e. only the vertices are allowed that are within the corridor distance, and the data obtained in such a way is the data that images the person in a point cloud. In other words, the number of vertices that define the point cloud per single image is reduced by the vertices that are uniquely assigned to the background.”)
Claim 10
The cited prior art further makes obvious wherein the mesh data comprises data indicative of color in one or more images and depth from the pair of cameras to a pixel in the one or more images (Schickel, ¶ 64: “According to embodiments, the 3D engine 206 is operable to define the 3D model 208 of the cube 100 in the form of the vertices A to H and as color values assigned to the corresponding vertices. The scene recorded by the camera 102, 104, e.g. which includes the cube 100, delivers at the output of the 3D engine 206 a single image including color values and depth information”)
Claim 11
Schickel discloses a virtual or augmented reality system, comprising: 
a frame structure comprising a pair of depth sensors configured to obtain image data (Schickel, Fig. 8; ¶ 57: “A first camera 102 generates a first recording 100a of the cube from a first perspective, and a second camera 104 generates a second recording 100b of the cube from a second perspective that differs from the first perspective. In other words, the recordings 100a and 100b of the cube 100 are generated from different angles of view. The individual images 100a and 100b created and received in such a way are provided to an appropriate stereoscopic reproduction unit 108, e.g. a screen, for representation. Instead of the cameras 102 and 104, a mutual 3D camera may be used which also generates two recordings of the object 100 that are then transferred in the above-described manner to the screen 108 in order to be represented.”); a computing device coupled to the frame structure, the computing device configured to: 
obtain image data from the pair of depth sensors (Schickel, ¶ 57: “A first camera 102 generates a first recording 100a of the cube from a first perspective, and a second camera 104 generates a second recording 100b of the cube from a second perspective that differs from the first perspective. In other words, the recordings 100a and 100b of the cube 100 are generated from different angles of view. The individual images 100a and 100b created and received in such a way are provided to an appropriate stereoscopic reproduction unit 108, e.g. a screen, for representation. Instead of the cameras 102 and 104, a mutual 3D camera may be used which also generates two recordings of the object 100 that are then transferred in the above-described manner to the screen 108 in order to be represented.”); 
determine a mesh of triangles from the image data (Schickel, ¶ 73: “generated by the 3D engine may, e.g., be a grid model or a triangle mesh, depending on the 3D engine used”); 
perform mesh smoothing and edge smoothing to remove noise from the mesh of triangles (Schickel, ¶ 73: “the edge area of the 3D model may be smoothed by a smoothing algorithm, e.g. by a smoothing algorithm that filters out large depth values or depth distances.”); and 
remove one or more vertices from the mesh that do not satisfy a contribution threshold (Schickel, ¶ 108: “Z value of the vertex is outside of a predefined range. According to embodiments, it may additionally be provided to correct the edge area of the object by filtering out depth distances exceeding a predetermined threshold value.”); 
a memory configured to store mesh data that characterizes the mesh after removing the one or more vertices from the mesh (Fig. 2, 208 would require a memory to store final representation; 208’ would also require a memory); and 
a headset configured to render a holographic image based on the mesh data (Schickel, ¶ 41: “a display element, e.g. a screen or VR (virtual reality) glassed”).
The above features are disclosed across different embodiments in Shickel.  However as disclosed different features can be combined depending on the desired implementation (e.g. triangle mesh; VR goggles; client server; etc.).  Therefore one of ordinary skill in the art would consider application of mesh smoothing as claimed depending on the desired implementation. 
Claim 12
The cited prior art further makes obvious wherein the computing device is configured to transmit the mesh data to one or more rendering devices configured to render the holographic image based on the mesh data (Schickel, ¶¶ 66, 68: “transfer via the medium 106 in order to represent a 3D live sequence, or a 3D film, on the receiver side 204…This data is supplied to a 3D engine 210 that generates the 3D recording of the object in the corresponding frame, e.g. the two recordings 100a, 100b, on the basis of the 3D model, which are then, as in the conventional technology, provided to an appropriate screen 108 or any other appropriate display device for the three-dimensional representation of the object on the receiver side 204.”), the one or more rendering devices comprising the headset (Schickel, ¶ 9: “a user may immerse himself/herself in a video world (and not in a computer-animated world as previously the case) of the virtual space, e.g., via video glasses or another suitable display, thereby improving the closeness to reality of the surfaces”).
Claim 16
The same teachings and rationales in claim 1 are applicable to claim 16.
Claim 20
The same teachings and rationales in claim 8 are applicable to claim 20.
Claim(s) 2-5, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schickel (US 2019/0394443) in view of Li, A new feature-preserving mesh-smoothing algorithm
Claim 2
	The same teachings and rationales in claim 13 are applicable to claim 2.
Claim 3
Schickel does not disclose, but Li makes obvious comprising determining, for each internal node, a distance to an edge of the mesh, wherein the distance is a number of hops to get to the edge from the internal node (Fig. 3, determination of 1 ring or 2 ring vertices depending on folding characteristics; Page 142).
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider a number of hops as claimed.  Schickel discloses uses of smoothing and would therefore consider a smoothing algorithm in the context of a mesh, such as a known method like laplacian smoothing or Li’s feature preserving extension.  
Claim 4
The same teachings and rationales in claim 14 are applicable to claim 4.
Claim 5
	The same teachings and rationales in claim 15 are applicable to claim 5.
Claim 13
Schickel does not disclose, but Li makes obvious wherein, to determine edges for the triangles, the computing device is configured to: for each vertex in the mesh: determine a neighboring vertex that is located one vertex away from the vertex; determine whether the neighboring vertex and the vertex share a common triangle; determine that the neighboring vertex and the vertex are internal nodes of the mesh when the neighboring vertex and the vertex are shared by at least two triangles; and determine that the neighboring vertex and the vertex are external nodes of the mesh when the neighboring vertex and the vertex are part of one triangle (Li, Page 142: “Supposing that there are n vertices in the 2-ring neighborhood of vertex qi, we compute the approximate normal vector N on qi by the arithmetic average of all normal vectors on given vertices. We build up a tangent plane which is vertical to N and set qi as the origin of coordinates. Other vertices in the neighborhood are projected in this tangent plane. If some projected points of n vertices in the tangent plane are the same position or create a folding situation, we change the origin of coordinates and recalculate the approximate normal vector to obtain the new tangent plane, or we restrict the vertices in the 1-ring neighborhood as the projected points to avoid those cases. Then, we construct local Cartesian coordinates in this tangent plane”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider a number of hops as claimed.  Schickel discloses uses of smoothing and would therefore consider a smoothing algorithm in the context of a mesh, such as a known method like laplacian smoothing or Li’s feature preserving extension.  
Claim 14
Schickel does not disclose, but Li makes obvious to perform the mesh smoothing and edge smoothing, the computing device is configured to: for each vertex: determine an average location of vertices that share a triangle with the vertex; and modify a location of the vertex to be closer to the average location of the vertices that share a triangle with the vertex (Li, Page 140: “The Laplacian smoothing is an iterative process. In each step, every vertex of the mesh is moved to the barycenter of its neighborhood”).
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider a number of hops as claimed.  Schickel discloses uses of smoothing and would therefore consider a smoothing algorithm in the context of a mesh, such as a known method like laplacian smoothing or Li’s feature preserving extension.  
Claim 15
Schickel does not disclose, but Li makes obvious wherein, to perform the mesh smoothing and edge smoothing, the computing device is configured to: 
identify a vertex located a determined number of hops from a particular edge of the mesh (e.g. 1, 2 ring neighborhoods); ; 
identify other vertices that share a triangle and that are located the determined number of hops from the particular edge (e.g. 1, 2 ring neighborhoods);; 
determine an average location of the other vertices (e.g. barycenter); and 
modify a location of the vertex such that the location of the vertex is closer to the average location (Li, Page 140: “The Laplacian smoothing is an iterative process. In each step, every vertex of the mesh is moved to the barycenter of its neighborhood”).
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider a number of hops as claimed.  Schickel discloses uses of smoothing and would therefore consider a smoothing algorithm in the context of a mesh, such as a known method like laplacian smoothing or Li’s feature preserving extension.  
Claim 17
	The same teachings and rationales in claim 13 are applicable to claim 13.
Claim 18
	The same teachings and rationales in claim 14 are applicable to claim 18.
Claim 19
	The same teachings and rationales in claim 15 are applicable to claim 19.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schickel (US 2019/0394443) in view of Kalvin, Superfaces: Polygonal Mesh Simplification
Claim 6
Schickel does not explicitly disclose, but Kalvin makes obvious determining that two vertices are separated by a distance that is less than a threshold distance; and merging the two vertices (Page 68: “All vertices on facefb must be within a distance of ~/2 from each approximating plane p”; Page 66: “Border faces (that is, faces on the current superface boundary) are merged into the evolving superface if they satisfy the required merging criteria.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to merge faces as claimed.  The motivation would have been to reduce complexity of fine detail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611